DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/08/2022.  Claims 1, 17, and 20 are amended, claims 23-27 are new, claims 7-16 and 19 are cancelled, and claims 1-6, 17-18, 20-27 are elected and currently examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
In light of Arguments presented in the 6/08/2022 Remarks, the broadest reasonable interpretation of particular claim language is discussed in this section.
Claims 1, 17, and 20 recite that an annular electrode is “around” a circular electrode.  While the terms “on”, “under”, and “between” are prepositions specifically defined within the Specifications, the term “around” is not provided with a special definition and, in light of the Specifications, the plain meaning of the term would be reasonably understood to a person having ordinary skill in the art.  In this case, the Oxford English dictionary provide relevant definitions of “around” including: (i) “in every direction from a central point; on every side, all about”, (ii) “in any direction within a particular distance of a given point; within an area having a given radius or square measurement”, (iii) “in circumference; in distance along the outside or edge”, (iv) “in the immediate vicinity; in a place or various places nearby; at hand”.
The claimed “around” as a description of the physical relationship between the annular and circular electrodes encompasses each of these definitions and thus various embodiments, including the electrode arrangement in Berge.  In other words, the electrodes 206 and 214 in Berge are “in any direction within a particular distance of a given point; within an area having a given radius or square measurement” and thus are “around” one another.
Additionally, Claims 1, 17, and 20 recite that an electrode pattern is “on the other surface of the transparent electrorestrictive ceramic lens”.  In [0110] of Applicant’s Specifications, the term “on” is clarified to mean “it can be directly on the other element or there may be an intermediate layer”.  In the case of the independent claims, the electrode pattern is thus (1) directly on the other surface of the transparent electrorestrictive ceramic lens, or (2) arranged such that an intermediate layer is between the electrode layer and the other surface of the transparent electrorestrictive ceramic lens. In the case of Berge’s electrode 214, an artisan would understand the metes and bounds of the claim to include the arrangement of electrode 214 relative to the other surface of glass substrate 204 as having an intermediary layer. 
Examiner notes that the terms “around” and “on” as discussed above encompass a scope of invention having embodiments differentiating over the prior art.  For example, Berge does not disclose that the electrode 206 is in the same plane and circumgerentially around the electrode 214 as Applicant has shown of electrodes in Fig. 7-8. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 17-18, 20-21, 23 and 25 are rejected under 35 U.S.C. 103(a) as unpatentable over US Pat. No. 8.248,458 to Schowengerdt et al. (hereinafter Schowengerdt) in view of EP 1870742 to Berge (hereinafter Berge).
Regarding claim 1, Schowengerdt discloses a stereoscopic display device (Figs. 1, 4, 9, 15; abstract), comprising a display panel (col. 16, ll. 18-39) and a varifocal lens array (col. 21, ll. 23-col. 24, ln. 12), wherein the varifocal lens array is on a side of display panel where an image surface is (Fig. 7, 16-17, 21-22); the varifocal lens array comprises at least two varifocal lenses arranged in an array (Figs. 16-17), wherein any one of the varifocal lenses corresponds to at least one sub-pixel region on the display panel (“so that its plane of focus can be changed on a frame-by-frame basis, line-by-line basis, or low-resolution voxel-by-voxel basis”, Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12), and the at least two varifocal lenses (Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12) are configured to be capable of making colored lights of the corresponding sub-pixel regions form virtual images having different image distances on a side of the varifocal lenses near the display panel (“as light is emitted for each voxel in the display, it passes through a dedicated optical component, which then imparts the required degree of divergence or collimation to the light for that voxel”, “process is performed independently for each voxel of the display, with the net result being an image that includes objects at different viewing distances”, “[i]n a virtual scene, distant objects are represented in a depth map for the scene by a focal state of the component that collimates the light that it transmits. Near objects are represented by a focal state that markedly diverges the light that it transmits. A smooth gradation of optical viewing distances can be generated in the display by smoothly varying the power of each optical component”; Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12) wherein the image surface of the display panel is a surface of the display panel where colored light is formed (col. 16, ll. 18-39); each of the varifocal lenses is an electrostrictive lens comprises a transparent electrostrictive ceramic lens (glass substrate 81. Figs. 7, 21-22) and an electric field component (electrodes, Figs. 7, 21-22) outside the transparent electrostrictive ceramic lens.
Schowengerdt discloses the claimed invention as cited above though does not explicitly disclose: the electric field component is any one of the following structures: a structure comprising a circular electrode and at least one annular electrode around the circular electrode; a structure comprising an electrode layer on one surface of the transparent electrostrictive ceramic lens, and an electrode pattern on the other surface of the transparent electrostrictive ceramic lens, wherein the electrode pattern comprises a circular electrode and at least one annular electrode around the circular electrode; and a structure comprising electrode patterns on both sides of the transparent electrostrictive ceramic lens, wherein each of the electrode patterns comprises a circular electrode and at least one annular electrode around the circular electrode.    
Berge discloses the electric field component is any one of the following structures: 
a structure comprising a circular electrode (electrodes 206, Fig. 2A-2B) and at least one annular electrode (electrode 214, Figs. 2A-2B) around the circular electrode (see Claim Interpretation section above); 
a structure comprising an electrode layer (electrode, Figs. 2A-2B) on one surface of the transparent electrostrictive ceramic lens (electrode 206 is on an interior surface of glass window 204, Figs. 2A-2B), and an electrode pattern (electrode 214, Figs. 2A-2B) on the other surface of the transparent electrostrictive ceramic lens, wherein the electrode pattern comprises a circular electrode and at least one annular electrode around the circular electrode; and 
a structure comprising electrode patterns on both sides of the transparent electrostrictive ceramic lens, wherein each of the electrode patterns comprises a circular electrode and at least one annular electrode around the circular electrode. 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide electrodes as taught by Berge with the system as disclosed by Schowengerdt.  The motivation would have been to improve lens control and aperture size and thus image quality ([0002]-[0004]).
Regarding claim 2, Schowengerdt discloses each varifocal lens corresponds to one sub-pixel region on the display panel (“as light is emitted for each voxel in the display, it passes through a dedicated optical component, which then imparts the required degree of divergence or collimation to the light for that voxel”, “process is performed independently for each voxel of the display, with the net result being an image that includes objects at different viewing distances”, “[i]n a virtual scene, distant objects are represented in a depth map for the scene by a focal state of the component that collimates the light that it transmits. Near objects are represented by a focal state that markedly diverges the light that it transmits. A smooth gradation of optical viewing distances can be generated in the display by smoothly varying the power of each optical component”; Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12). 
Regarding claim 6, Schowengerdt discloses the display panel is an organic light-emitting diode display panel comprising a light-emitting layer (“Though the various embodiments explicitly discussed herein are scanned light retinal displays, the discussed techniques implicitly are extended to other display types-such as more conventional 2D displays (e.g., LCDs, CRTs, OLEDs, plasma screens, Digital Light Projectors.TM., Digital Mirror Devices.TM., etc.)”; col. 16, ll. 18-39), wherein a surface of the light-emitting layer near the varifocal lens array is the image surface (OLED display function such that light-emitting layers are layers where color light is formed, as required in the claim; col. 16, ll. 18-39).   
Regarding claim 17, Schowengerdt discloses a method for controlling a stereoscopic display device (Figs. 1, 4, 9, 15; abstract), wherein the stereoscopic display device comprises a display panel (col. 16, ll. 18-39) and a varifocal lens array (col. 21, ll. 23-col. 24, ln. 12), wherein the varifocal lens array is on a side of display panel where an image surface is (Fig. 7, 16-17, 21-22); the varifocal lens array comprises at least two varifocal lenses arranged in an array (Figs. 16-17), wherein any one of the varifocal lenses corresponds to at least one sub-pixel region on the display panel (“so that its plane of focus can be changed on a frame-by-frame basis, line-by-line basis, or low-resolution voxel-by-voxel basis”, Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12), and the at least two varifocal lenses (Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12) are configured to be capable of making colored lights of the corresponding sub-pixel regions form virtual images having different image distances on a side of the varifocal lenses near the display panel (“as light is emitted for each voxel in the display, it passes through a dedicated optical component, which then imparts the required degree of divergence or collimation to the light for that voxel”, “process is performed independently for each voxel of the display, with the net result being an image that includes objects at different viewing distances”, “[i]n a virtual scene, distant objects are represented in a depth map for the scene by a focal state of the component that collimates the light that it transmits. Near objects are represented by a focal state that markedly diverges the light that it transmits. A smooth gradation of optical viewing distances can be generated in the display by smoothly varying the power of each optical component”; Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12); wherein the image surface of the display panel is a surface of the display panel where colored light is formed (col. 16, ll. 18-39); and the method comprises: acquiring display control instructions (“if the scene contains a nearby stationary lamppost and a car that is approaching from the distance, focus channel A would display the image of the lamppost, and focus channel B displays the image of the car. At the beginning, channel A sets its variable focus optical elements to project the lamppost image with an appropriate near focus; channel B sets its optical elements to project the image of the car with a distant focus level. As the car approaches channel B adjusts its optical elements to match the changing focus requirements of the car, while channel A maintains its initial level of focus for the stationary lamppost; col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12), the display control instructions comprising a first instruction for controlling a display panel in the stereoscopic display device and a second instruction for controlling a varifocal lens array in the stereoscopic display device (col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12); controlling the display panel to display according to the first instruction (col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12); and setting focal lengths of varifocal lenses in the varifocal lens array according to the second instruction to form a virtual image of a picture displayed by the display panel on a side of the varifocal lens array near the display panel (col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12).
Regarding claims 18 and 21, Schowengerdt discloses setting focal lengths of varifocal lenses in the varifocal lens array according to the second instruction to form a virtual image of a picture displayed by the display panel on a side of the varifocal lens array near the display panel comprises: controlling, according to the second instruction, focal lengths of different varifocal lenses in the varifocal lens array (col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12), such that the display panel forms virtual images having different image distances on a side of the varifocal lens array near the display panel (col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12).
Regarding claim 20, Schowengerdt discloses the details of Claim 17 in addition to implied disclosures of one or more processor and a memory (storing and displaying image data, Figs. 7, 16-17, 21-22; col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12).
Regarding claim 23, Schowengerdt discloses each varifocal lens corresponds to one sub-pixel region on the display panel (voxel by voxel focal control; abstract). Note: This language is not interpreted congruently to how correspondence to “only one sub-pixel region” would be. The claim is open to more than one sub-pixel corresponding to each lens. 
Regarding claim 25, Schowengerdt discloses the lens plane is parallel to the image surface of the display panel (Fig. 16; col. 22, ll. 32-43 & col. 24, ln. 54-col. 25, ln. 19).



Claim 3-5 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt in view of Berge as applied to claim 1 above, and further in view of CN 103186008 to Luo (hereinafter Luo).
Regarding claims 3 and 24, Schowengerdt discloses a sub-pixel region that produces an emission pattern smaller than any one of the at least two varifocal lenses on a lens plane in a region where said any one of the at least two varifocal lenses is on the lens plane and the lens plane is a plane where the varifocal lens array is (Fig. 7). Schowengerdt discloses that light sources are divergent upon impinging on the multi-channel varifocal lenses (“the step of varying the wavefront divergence includes the step of providing a plurality of different channels”) and that there is a one-to-one ratio in some embodiments of voxel to varifocal lens.  This would implicitly require the emission surface of the light source to be smaller than the varifocal lens as there are no intervening optical elements capable of reshaping the wavefront between emission and the varifocal lens. As there is no disclosure of orthographic projections and/or specific surfaces of the light sources, Schowengerdt is deficient in anticipating the claimed invention.
Schowengerdt discloses the claimed invention as cited above though does not explicitly disclose: an orthographic projection of a sub-pixel region corresponding to any one of the at least two varifocal lenses on a lens plane is in a region where said any one of the at least two varifocal lenses is on the lens plane, and the lens plane is a plane where the varifocal lens array is.  
Luo discloses an orthographic projection of a sub-pixel region (pixel 10 with sub-pixels 11 and 12 of Fig. 1 corresponds to adjacent pixels 210 of Fig. 6) corresponding to any one of the at least two varifocal lenses (a liquid crystal microlens 118, Fig. 6) on a lens plane is in a region where said any one of the at least two varifocal lenses is on the lens plane (Fig. 6), and the lens plane is a plane where the varifocal lens array is (Fig. 6).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide sub-pixels with the claimed orthographic projection as taught by Luo with the system as disclosed by Schowengerdt.  The motivation would have been to focus and depth control of individually addressable display pixel units.
Regarding claim 4, Luo discloses the lens plane is parallel to the image surface of the display panel (Fig. 6).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the lens plane and display relationship as taught by Luo with the system as disclosed by Schowengerdt.  The motivation would have been to focus and depth control of individually addressable display pixel units.
Regarding claims 5 and 26, Schowengerdt discloses the claimed invention as cited above though does not explicitly disclose: the display panel is a liquid crystal display panel comprising a color filter substrate, wherein a surface of the color filter substrate near the varifocal lens array is the image surface.  
Luo discloses the display panel is a liquid crystal display panel (liquid crystal layer 205, Fig. 6) comprising a color filter substrate (color filter 201, Fig. 6), wherein a surface of the color filter substrate near the varifocal lens array is the image surface (Fig. 6).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a color filter as taught by Luo with the system as disclosed by Schowengerdt.  The motivation would have been to control of emitted wavelengths of light from the display units for the purposes of image formation (Figs. 2, 6).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt in view of Berge and in view of Official Notice.
Regarding claim 22, Schowengerdt discloses the details of Claim 17 in addition to implied disclosures of a processor storing and displaying image data (storing and displaying image data, Figs. 7, 16-17, 21-22; col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12).
Examiner takes Official Notice that non-transitory computer readable storage mediua storing computer programs for storing and displaying image data are old and well-known in the art.  These media are known in the art and a person having ordinary skill in the art would be motivated to provide the media to execute automated computer routines.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt in view of Berge as applied to claim 1 above, and further in view of JP 2017/111363 to Takagi et al. (hereinafter Takagi).
Regarding claims 26 and 27, Schowengerdt discloses the varifocal lens as discussed in connection with Claim 20.
Schowengerdt the claimed invention as cited above though does not explicitly disclose specific details of LCD embodiments. 
Regarding claim 26, Takagi discloses the display panel is a liquid crystal display panel (display 80, Figure 8) comprising a color filter substrate (color filters CFr, CFg, CFb integrated with protective layer 74a and other undermining layers, Fig. 8), wherein a surface of the color filter substrate near the lens array is the image surface (Fig. 8).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a color filter as taught by Takagi with the system as disclosed by Schowengerdt.  The motivation would have been to control light distribution (see written description associated with Fig. 8).
Regarding claim 27, Takagi discloses the display panel is an organic light-emitting diode display panel comprising a light-emitting layer, wherein a surface of the light-emitting layer near the lens array is the image surface (“the image generating unit 81 including an OLED (organic EL)”; Fig. 8).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a OLED as taught by Takagi with the system as disclosed by Schowengerdt.  The motivation would have been known in the art as OLED light sources provide advantages over other display materials by way of electrical efficiency, optical transparency, and mechanical flexibility. 

Response to Arguments
Applicant's arguments filed 6/08/2022 have been fully considered but they are not persuasive. 
On page 10 of the Remarks, Applicant argues that the Berge electrode 206 is under the electrode 214 rather than “around” the electrode 214. This argument has been addressed in the Claim Interpretation section above.  To paraphrase, the term “around” does not exclude the “under” arrangement between electrodes 206 and 214 in Berge from anticipating the portion pointed to in the claimed structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872